Citation Nr: 0907231	
Decision Date: 02/26/09    Archive Date: 03/05/09

DOCKET NO.  05-27 369	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a separate 100 percent evaluation for 
service-connected post-traumatic stress disorder (PTSD).

2.  Entitlement to an effective date prior to March 6, 2003 
for special monthly compensation for aid and attendance.


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1956 to January 1958.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA).

The Board notes that the veteran submitted additional 
evidence after the final adjudication of his claim by the RO.  
In April 2006, the veteran waived RO consideration of his 
additional evidence.

It appears that the veteran has raised a claim for service 
connection for a heart disorder secondary to his service-
connected post-traumatic stress disorder (PTSD).  The Board 
refers this issue to the Regional Office for appropriate 
action.

(The issue of entitlement to foreign medical benefits for a 
heart disorder is the subject of a separate decision.)


FINDINGS OF FACT

1.  The veteran currently has an evaluation of 100 percent 
for manifestations of service-connected schizophrenia with 
PTSD.

2.  The veteran's claim for entitlement to special monthly 
compensation for aid and attendance was received by VA on 
March 6, 2003; there is no evidence of any earlier formal or 
informal claim being received by VA.


CONCLUSIONS OF LAW

1.  Entitlement to a separate evaluation for PTSD is not 
warranted.  38 C.F.R. §§ 4.14, 4.130 (2008).

2.  The criteria for an effective date earlier than March 6, 
2003, for the grant of special monthly compensation for aid 
and attendance have not been met.  38 U.S.C.A. § 5110 (West 
2002 & Supp. 2007); 38 C.F.R. § 3.400 (2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in correspondence from 
the RO dated in April 2003 and December 2003.  Those letters 
notified the veteran of VA's responsibilities in obtaining 
information to assist the veteran in completing his claims, 
and identified the veteran's duties in obtaining information 
and evidence to substantiate his claims.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

Effective May 30, 2008, 38 CFR 3.159 was revised to clarify 
that no duty to provide section 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."38 C.F.R. § 3.159 (b)(3) (2008).  As the 
veteran voiced disagreement with the assigned combined rating 
for PTSD in a notice of disagreement, no further duty to 
inform the veteran of the requirements of VCAA exists 
regarding that issue.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  The RO has 
properly processed the appeal following the issuance of the 
required notice.  Moreover, all pertinent development has 
been undertaken, examinations have been performed, and all 
available evidence has been obtained in this case.  Thus, the 
content of the notice letters complied with the requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  No 
further action is necessary for compliance with the VCAA.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in April 2006.  The notice 
requirements pertinent to the issue addressed in this 
decision have been met and all identified and authorized 
records relevant to the matter have been requested or 
obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claim would not 
cause any prejudice to the appellant.

PTSD

By way of history, the veteran was granted service connection 
for schizophrenia in an RO rating decision in June 1980.  
Later, in August 1983, the evaluation for schizophrenia was 
increased to 100 percent.  In October 2003, the veteran filed 
a claim for service connection for PTSD.  Service connection 
for PTSD was established by the RO in an August 2005 rating 
decision.  The RO did not establish a separate evaluation for 
PTSD; the evaluation for PTSD was considered to be a part of 
the veteran's 100 percent evaluation for schizophrenia.

The veteran has claimed entitlement to a separate evaluation 
for PTSD.  Essentially, the veteran states that a separate 
evaluation is warranted as schizophrenia and PTSD are 
separate and distinct disorders.  Schizophrenia is a 
psychotic disorder, while PTSD is an anxiety disorder.  He 
indicated that the symptoms of schizophrenia and PTSD, as 
listed in the DSM-IV, are manifestly different.

At issue is 38 C.F.R. § 4.14 (2008), which reads as follows:

The evaluation of the same disability 
under various diagnoses is to be 
avoided.  Disability from injuries to 
the muscles, nerves, and joints of an 
extremity may overlap to a great 
extent, so that special rules are 
included in the appropriate bodily 
system for their evaluation.  Dyspnea, 
tachycardia, nervousness, fatigability, 
etc., may result from many causes; some 
may be service connected, others, not.  
Both the use of manifestations not 
resulting from service-connected 
disease or injury in establishing the 
service-connected evaluation, and the 
evaluation of the same manifestation 
under different diagnoses are to be 
avoided.

PTSD and schizophrenia are, indeed, separate and distinct 
disorders that are described with different symptoms in the 
DSM-IV.  However, the evaluation criteria for PTSD and 
schizophrenia are not found in the DSM-IV; they are located 
in the Code of Federal Regulations (C.F.R.).  According to 
the C.F.R., mental disorders are evaluated according to a 
general formula:

General Rating Formula for Mental Disorders: 


Total occupational and social impairment, due to 
such symptoms as: gross impairment in thought 
processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; 
intermittent inability to perform activities of 
daily living (including maintenance of minimal 
personal hygiene); disorientation to time or 
place; memory loss for names of close relatives, 
own occupation, or own name
10
0

Occupational and social impairment, with 
deficiencies in most areas, such as work, school, 
family relations, judgment, thinking, or mood, due 
to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine 
activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function 
independently, appropriately and effectively; 
impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful 
circumstances (including work or a worklike 
setting); inability to establish and maintain 
effective relationships
70

Occupational and social impairment with reduced 
reliability and productivity due to such symptoms 
as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in 
understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of 
only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and 
mood; difficulty in establishing and maintaining 
effective work and social relationships
50

Occupational and social impairment with occasional 
decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, 
with routine behavior, self-care, and conversation 
normal), due to such symptoms as:  depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent 
events)
30

Occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency 
and ability to perform occupational tasks only 
during periods of significant stress, or; symptoms 
controlled by continuous medication
10

A mental condition has been formally diagnoses, 
but symptoms are not severe enough either to 
interfere with occupational and social functioning 
or to require continuous medication
0
38 C.F.R. § 4.130 (2008).

Thus, although PTSD and schizophrenia are separate and 
distinct disorders, under the C.F.R., they are evaluated 
based on the same manifestations.  The veteran asserts that 
38 C.F.R. § 4.14 requires that separate evaluations be 
established for separate disorders.  This assertion does not 
account for the last sentence of 38 C.F.R. § 4.14.  While the 
regulation states that evaluation of the same disability 
under various diagnoses is to be avoided, it also states that 
evaluation of the same manifestation under different 
diagnoses is to be avoided.

PTSD and schizophrenia undoubtedly do have some 
manifestations that are different.  However, under 38 C.F.R. 
§ 4.130, they are evaluated based on the same manifestations.  
As evaluating the same manifestations under different 
diagnoses is prohibited by 38 C.F.R. § 4.14, entitlement to a 
separate 100 percent evaluation for PTSD is prohibited by 
law.

In his February 2006 VA form 9, the veteran made several 
assertions regarding why he should be granted separate 
evaluations for his service-connected PTSD and schizophrenia.  
Each will be discussed below:

1)  The veteran has stated that a private 
physician has given him separate diagnoses for 
PTSD and schizophrenia, and if either one of 
those diagnoses was annulled, he would still be 
totally disabled and incapacitated.  As the 
evaluation criteria for PTSD and schizophrenia 
are based on the same manifestations, assuming 
that the veteran would still be experiencing the 
same manifestations if one of his diagnoses was 
annulled, he would still be entitled to a 
continuation of his 100 percent evaluation.  This 
is because his current 100 percent evaluation is 
based on the manifestations of his PTSD and 
schizophrenia.

2)  The veteran has asserted that separate 
evaluations are required for his PTSD and 
schizophrenia because VA medical worksheets 
"Initial Evaluation for PTSD" and "Mental 
Disorders" require separate ratings for each 
mental disorder when there are multiple 
disorders.  Unfortunately, these worksheets do 
not require separate ratings; rather, they 
require separate diagnoses.  Each mental disorder 
should have its own diagnosis, and then the 
manifestations are evaluated generally according 
to the criteria listed in 38 C.F.R. § 4.130.  As 
discussed previously, giving separate evaluations 
for the same manifestations under different 
diagnoses constitutes pyramiding and is 
prohibited as a matter of law under 38 C.F.R. § 
4.14.

3)  The veteran has referred to the "Guidelines 
for Rating Specialist:  PTSD" to support his 
claim for a separate evaluation for his PTSD.  
These guidelines instruct the rating specialist 
to delineate to the extent possible the extent of 
the symptoms attributable to PTSD and to provide 
a rating based on those symptoms.  However, those 
guidelines function on the premise that the 
veteran being evaluated has multiple mental 
disorders and is only service-connected for PTSD.  
In such an instance, the veteran should only 
receive compensation based on the manifestations 
of his service-connected mental disorder and not 
for the manifestations of any other mental 
disorder.  If the veteran is service-connected 
for multiple mental disorders, then the ratings 
specialist should evaluate the manifestations 
attributable to the service-connected disorders 
and attempt to separate the manifestations of 
those disorders which are not service connected.

Here, as the veteran is service connected for 
both PTSD and schizophrenia, he is evaluated 
according to the manifestations of PTSD and 
schizophrenia, subject to the restraints of 
38 C.F.R. §§ 4.14 and 4.130.

4)  The veteran has referred to an April 16, 2003 
letter from the VA in which he was told he might 
be entitled to additional compensation benefits 
if he has one condition rated as 100 percent 
disabling and another condition rated as 60 
percent or more disabling.  The Board has 
examined this letter and finds that it refers to 
the requirements to receive Housebound benefits.

The veteran also stated that the VA form 9 
instructions indicate that if the veteran is 
appealing a rating percentage the local VA office 
assigned for one or more service-connected 
disabilities, the veteran should say for each 
service-connected disability rating why he has 
appealed.

It appears that the veteran has referred to these 
two examples to illustrate that separate 
evaluations for separate disorders are granted by 
the VA.  When separate disorders exhibit and are 
evaluated under separate manifestations, the VA 
does establish separate evaluations for each 
disorder.  For example, if the veteran had a 
broken leg that was service connected in addition 
to his service connected PTSD and schizophrenia, 
a separate evaluation would be in order for the 
residuals of the broken leg.  However, it is 
important to note that the manifestations for 
evaluating a broken leg are separate and distinct 
from the manifestations for evaluating PTSD and 
schizophrenia.  As PTSD and schizophrenia are 
evaluated by the same manifestations under 38 
C.F.R. § 4.130, separate ratings are prohibited 
under 38 C.F.R. § 4.14.

5)  The veteran refers to the DSM-IV which 
indicates that multiple diagnoses be assigned 
when certain criteria are met.  The DSM-IV gives 
guidelines for assigning a specific level of 
impairment for each disability.  This argument 
was previously addressed.  To summarize, although 
the DSM-IV clearly lists separate diagnoses for 
PTSD and schizophrenia, the C.F.R., not the DSM-
IV, is used for establishing disability 
evaluations.  According to 38 C.F.R. § 4.130, 
PTSD and schizophrenia are evaluated using the 
same manifestations.  As evaluating the same 
manifestations under different diagnoses is 
prohibited under 38 C.F.R. § 4.14, entitlement to 
separate evaluations for PTSD and schizophrenia 
is prohibited as a matter of law.

Since the disposition of this claim is a matter of law and 
not of fact, the benefit of the doubt doctrine does not 
apply.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


Earlier Effective Date

VA law provides that the effective date for an award of 
disability compensation based on an original claim shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of application therefor.  38 
U.S.C.A. § 5110(a) (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.400 (2008).

Any communication or action, indicating an intent to apply 
for one or more benefits under laws administered by the VA 
from a claimant may be considered an informal claim.  Such an 
informal claim must identify the benefits sought.  Upon 
receipt of an informal claim, if a formal claim has not been 
filed, an application form will be forwarded to the claimant 
for execution.  See 38 C.F.R. § 3.155(a) (2008).  The Court 
has also held that VA is not required to conjure up issues 
that were not raised by an appellant.  See Brannon v. West, 
12 Vet. App. 32 (1998).

The Court has held that the failure to consider evidence 
which may be construed as an earlier application or claim, 
formal or informal, that would have entitled the claimant to 
an earlier effective date is remandable error.  See Lalonde 
v. West, 7 Vet. App. 537, 380 (1999); see also 38 U.S.C.A. § 
7104(a); Servello v. Derwinski, 3 Vet. App. 196, 198-99 
(1992).  The Court has held, however, that the Board is not 
required to conjure up issues that were not raised by an 
appellant.  See Brannon v. West, 12 Vet. App. 32 (1998).

Under VA laws and regulations, a specific claim in the form 
prescribed by VA must be filed in order for benefits to be 
paid or furnished to any individual under laws administered 
by the VA.  38 U.S.C.A. § 5101(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.151(a).  VA regulations also provide that the 
terms claim and application mean a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement, to a 
benefit.  38 C.F.R. § 3.1(p) (2008).  Generally, the date of 
receipt of a claim is the date on which a claim, information, 
or evidence is received by VA. 38 C.F.R. § 3.1(r).

In this case, the veteran contends that he is entitled to an 
effective date earlier than March 6, 2003, for the award of 
special monthly compensation for aid and attendance.  The 
veteran maintains that he had previously made a claim for 
special monthly compensation for aid and attendance, and his 
claim was cancelled without his permission in November 1983.

According to the evidence of record, in October 1978, the RO 
received the veteran's application to re-open his claim for 
compensation for a mental problem.  The RO established 
service connection for a nervous condition in a rating 
decision dated June 1980.  The veteran submitted a notice of 
disagreement (NOD) with this decision in July 1980.  Within 
the NOD, the veteran requested that his evaluation be 
increased to 100 percent.  He mentioned that he had to pay 
for his neighbor to attend to his wife due to her nervous 
condition, and he said that he would like spousal 
compensation as his wife required the regular aid and 
attendance of another person.

The RO sent the veteran a letter in March 1981 in which they 
characterized the issue that the veteran raised in his NOD 
as a claim for a dependency increase for his wife.  The 
veteran responded in April 1981 and referred to the issue as 
a dependency increase for his wife.  In April 1981, the RO 
issued a rating decision which denied the entitlement of the 
veteran's spouse to aid and attendance benefits.

The veteran applied for a pension in December 1981.  He 
stated "I am at present and have been for the past few 
months unable to work because of my back injury.  Also the 
doctor tells me it is permanent.  The condition is so bad I 
need regular aid and attendance.  Therefore I wish to 
request a pension as a veteran with no income and a 
permanent and totally disabled condition."

In additional correspondence dated in October 1982 and 
November 1982, the veteran refers to his request for an 
increase of his disability evaluation to 100 percent.  The 
RO established an increased rating of 70 percent for 
schizophrenia in November 1982.  The veteran disagreed with 
that evaluation in June 1983 and requested an increase to 
100 percent.  That increase was granted in an August 1983 RO 
decision.

In November 1983, L.A.W., Adjudication Officer, sent the 
veteran a letter which read, in part:  "We feel that all the 
benefits you sought have been granted.  Because of this no 
further action will be taken on oyur [sic] appeal.  It is 
considered withdrawn."

The veteran essentially contends that he had applied for 
compensation for aid and attendance, and the November 1983 
correspondence from L.A.W. withdrew his claim without his 
permission.

Based on the evidence of record, the Board finds that the 
November 1983 correspondence from L.A.W. did not withdraw 
the veteran's claim for compensation for aid and attendance 
as the veteran had not filed a claim for aid and attendance 
at that time.  It appears that in July 1980 the veteran 
applied for special monthly compensation for aid and 
attendance for his wife, and that claim was adjudicated by 
the RO in April 1981.  The veteran did not appeal that 
decision and it became final.

Although the veteran refers to his need for aid and 
attendance in a December 1981 letter, it is in the context 
of applying for a pension.  The Board finds that the letter 
constitutes an application for pension and not an 
application for aid and attendance due to the veteran's use 
of the word "therefore."  The veteran refers to his need 
for aid and attendance and then says, "Therefore, I wish to 
request a pension as a veteran with no income and a 
permanent and totally disabled condition."  It appears from 
the use of the conclusory word "therefore" that the veteran 
referred to the need for aid and attendance as a reason why 
he should be granted a pension, not as a claim independent 
of his claim for a pension.  More importantly, he claimed 
such due to his nonservice-connected back disability.

None of the veteran's other correspondence with the RO in 
1982 and 1983 referred to additional compensation based on a 
need for regular aid and attendance.  Therefore, the 
November 1983 letter from L.A.W. could not have withdrawn a 
claim for compensation for aid and attendance, as the 
veteran had not filed a claim for compensation for aid and 
attendance at that time.

According to the evidence of record, the VA received a copy 
of a claim for benefits submitted on behalf of the veteran 
dated in February 2003.  The letter is signed by the veteran 
and date-stamped March 6, 2003, by the mailroom at the 
Washington RO.  The letter requested compensation for aid 
and attendance retroactive to May 1982.  This letter appears 
to be the first correspondence from the veteran to the RO 
which specifically requests compensation for aid and 
attendance for the veteran.

Based upon the evidence of record, the Board finds that the 
VA initially received the veteran's claim for compensation 
for aid and attendance in March 2003.  As discussed above, 
there is no evidence demonstrating that such a claim was 
received by VA prior to March 6, 2003.  VA law provides that 
the effective date for an award of compensation based on an 
original claim shall be the date of receipt of the claim 
unless the claim is received within one year after separation 
from service.  See 38 U.S.C.A. § 5110(a) (West 2002 & Supp. 
2008); 38 C.F.R. § 3.400 (2008).  Although the letter 
requested compensation for aid and attendance retroactive to 
1982, the claims letter was not received by the RO until 
March 2003.  As the veteran separated from service in 
January 1958, and VA received his claim on March 6, 2003, the 
claim was not received by VA within one year after the 
veteran's separation from service.  Therefore, the effective 
date for special monthly compensation for aid and attendance 
is the date the claim was received by VA-March 6, 2003.

For the foregoing reasons, the record does not provide a 
basis for assignment of an effective date earlier than March 
6, 2003, for special monthly compensation for aid and 
attendance.  The Board finds that the preponderance of the 
evidence is against the veteran's earlier effective date 
claim.  Since the preponderance of the evidence is against 
this claim, the benefit of the doubt doctrine does not 
apply.  See Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

Entitlement to a separate 100 percent evaluation for service-
connected PTSD is denied.

Entitlement to an effective date prior to March 6, 2003 for 
special monthly compensation for aid and attendance is 
denied.



____________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


